Title: To James Madison from Jacob Ridgway, 9 May 1804 (Abstract)
From: Ridgway, Jacob
To: Madison, James


9 May 1804, Antwerp. “The present is to acknowledge receipt of a commission sign’d by the President of the United States, appointing me Commercial Agent for the Port of Antwerp for which Mark of confidence I feel greatful and shall as far as it lies in my power promote the general Interest of my Country and in all things endeavour to give the President of the United States general satisfaction. I have sent the commission to our Minister Mr. Livingston Paris in order to get the same recognised by the French Government and am now entering into the duties of my office. I have further to Acknowledge receipt of the following Instructions from you relative to the duties of my office viz
“A Circular to Consuls with an Act of Congress concerning Consuls & Vice Consuls dated 9 April 1803
“A Circular to Collectors of the Customs with a Blank Certificate of Health which is anually given to Vessels Sailing on a foreign Voyage dated July—1801
“Standing Instructions to Consuls & Vice Consuls of the United States dated 4 Januy 1804

“Circular to the consuls & Commercial Agents of the United States dated 1 Augt. 1801
“Directions from the Comptroller’s office respecting the purchase & Sale of American Vessels in a foreign Country dated 10 Septemr 1803 together with your Circular annexed dated 1 Octor. 1803—likewise two blank Bonds which are filled up & signed by me with Surity one of which you will herewith receive [not found]. Should you require a Surity in the United States Mr. James Smith of the House of Smith Ridgway & Co. of Philadelphia will give you every kind of satisfaction on that head.
“I have also further to acknowledge receipt of the following from the Comptrollers office viz
“a blank Register with Observations to detect false or forged Registers together with a Circular dated 12 Decemr. 1803.
“I have only to assure you that every attention shall be paid to your several Instructions and those of the United States and in fulfilling the duties of my office shall endeavour to act agreeable to the intentions of our Government; & render you from time to time such information either of a commercial or Political Nature as may appear interesting.”
